Case 1:19-cr-00344-ELH Document1 Filed 07/18/19 Page 1 of 4

P LP ry
1 tte i

CJE7.I7.19 ler MEL f ie cn ol

PCM: USAQ#2019R00487 eC AND

2019 J
IN THE + Mhd a PV ces DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

Dany

Us re

us letye

UNITED STATES OF AMERICA *
: rn BOP UE Y

uo. «CRIMINAL NO. EL H-/9-0 34S

JASON WADE, * (Possession of a Firearm and
* Ammunition by a Prohibited Person,
Defendant * 18 U.S.C. § 922(g)(1); Possession with
* the Intent to Distribute a Controlled
* Substance, 21 U.S.C. § 841(a);
* Possession of a Firearm in
* Furtherance of a Drug Trafficking
* Crime, 18 U.S.C. § 924(c)(1)(A);
* Forfeiture, 18 U.S.C. § 924(d), 28
* U.S.C. § 2461(c))
Wek ake
INDICTMENT
COUNT ONE

The Grand Jury for the District of Maryland charges that:
On or about May 29, 2019, in the District of Maryland, the defendant,
JASON WADE,

possessed in and affecting commerce a firearm and ammunition, that is, a .40 caliber Smith and
Wesson semi-automatic pistol, Model SD40VE, bearing serial number FWP6671; anda .45 caliber —
Glock semi-automatic pistol, Model 21, bearing serial number SME194; and 13 rounds of Federal
.40 caliber cartridges, 9 rounds of Blazer .45 caliber cartridges, 2 Federal .45 caliber cartridges
and one Speer .45 caliber cartridge, having previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, and did so knowingly. .

18 U.S.C. § 922(g)
Case 1:19-cr-00344-ELH Document1 Filed 07/18/19 Page 2 of 4

COUNT TWO
The Grand Jury for the District of Maryland further charges that:
On or about May 29, 2019, in the District of Maryland, the defendant,
JASON WADE,
did knowingly and intentionally possess with intent to distribute a mixture or substance containing
a detectable amount of marijuana, a Schedule I controlled substance.

21 U.S.C. § 841(a\(1)
Case 1:19-cr-00344-ELH Document1 Filed 07/18/19 Page 3 of 4

COUNT THREE
The Grand Jury for the District of Maryland further charges that:
On or about May 29, 2019, in the District of Maryland, the defendant,
JASON WADE,
did knowingly possess a firearm, in furtherance of a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, possession with the intent to distribute
marijuana, as charged in Count Two of this Indictment, which is incorporated by reference

herein.

18 U.S.C. § 924(c)(1)(A)
Case 1:19-cr-00344-ELH Document 1 Filed 07/18/19 Page 4 of 4

FORFEITURE

The Grand Jury for the District of Maryland further charges that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant

that the United States will seek forfeiture as part of any sentence in accordance with Title 18,

United States Code, Section 924(d), as a result of the defendant’s conviction under Count One of

the Indictment.

2. As a result of the offense alleged in Count One of this Indictment, the defendant,

JASON WADE,

shall forfeit to the United States the firearms listed in Count One of this Indictment and involved

in the commission of the offense.

18 U.S.C. § 924(d)
28 U.S.C. § 2461

A TRUE BILL:

SIGNATURE REDACTED

Foreperson

 

bo sAK Mey ey.
Robert K. Hur /
United States Attorney

che ha

Date

 
